Citation Nr: 1540142	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  06-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a chronic liver disease. 

3.  Entitlement an evaluation in excess of 30 percent for otosclerosis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to August 1974. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2004 and May 2006 rating decisions by the Department of Veterans Affairs, Regional Office located in Oakland, California (RO), which in pertinent part denied the benefits sought on appeal. 

On both his May 2006 and April 2007 substantive appeals, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  In December 2014, the Veteran clarified that he wanted to Board hearing held at the Central Office in Washington, DC.  He was scheduled for such a hearing in July 2015; however, prior to that date, the Veteran withdrew his request for a hearing.  

During the pendency of this appeal, the Veteran's claims folder was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for hepatitis C and a chronic liver disorder as well as increased rating for otosclerosis.  Unfortunately, a remand is required in this case in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

Initially, the Board notes that since the Veteran's claims were last adjudicated by the Agency of Original (AOJ) in an April 2006 and April 2007 statement of the cases (SOCs), additional VA treatment records dated through November 2013 as well as the reports of August 2009, January 2013, and October 2004 VA audiology and ear examinations have been associated with the claims folder.  No waiver of initial consideration of this additional evidence has been provided.  Notably, the severity of the Veteran's otosclerosis disability was evaluated during these VA examination reports. 

The Veteran has a right to have the additional evidence considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304 (2013); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  A review of the record, including Virtual VA paperless claims processing system, does not reflect that the Veteran has been provided with an SSOC on these matters while the appeal was pending.  In addition, the Veteran has not waived review by the AOJ.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication in the first instance, the Board must return these matters to thecae, for its initial consideration of the evidence.  Thereafter, he must be provided with an SSOC.

The Veteran contends that his current hepatitis C was caused by air gun inoculations in-service.  See e.g., February 2004 statement in support of the case and May 2006 substantive appeal, VA Form-9.  The Veteran has denied all other risk factors for hepatitis C; however, the Board notes that a review of these medical records reflects that he has a history of cocaine dependency.  The claim should be remanded for a medical opinion.

It is unclear from a review of the medical evidence whether the Veteran has a current diagnosed disorder involving his liver other than hepatitis C.  In this regard, his VA treatment records show that he received abnormal liver function tests since 2003; however, a May 2006 ultrasound revealed a normal liver.  A December 2008 VA treatment record shows that his treating VA physician felt that the Veteran's pain medication might have had a negative impact on his liver.  His records from the Social Security Administration show the Veteran has a history of cirrhosis of the liver and possible liver cancer.  A February 2013 ultrasound shows findings of hepatocellar disease.  On remand, a VA medical opinion should be obtained that addresses the nature and etiology of the Veteran's claimed chronic liver disorder.  

Notably, the Veteran is service-connected for residuals of traumatic brain injury, to include headaches, and he has been prescribed pain medication for his disability.  Given the December 2008 notation in the Veteran's VA treatment record, the Board finds that the question of secondary service connection for a liver disorder has been raised by the record. 

The Veteran has also not been afforded a 38 C.F.R. § 3.159(b) notice letter addressing secondary service connection.  Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.


Accordingly, the case is REMANDED for the following action:

1. Issue a 38 C.F.R. § 3.159(b) notice letter addressing 38 C.F.R. § 3.310.

2. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3. Schedule the Veteran for a VA examination with the appropriate specialist to obtain an opinion as to the etiology of the Veteran's hepatitis C as well as the nature and etiology of his claimed chronic liver disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner should provide opinions to the following. 

a).  Identify the nature of the Veteran's current chronic liver disorder, including whether the Veteran has a diagnosed disorder associated with his abnormal liver function tests. 

b).  Is it at least as likely as not (50 percent or more probability) that the diagnosed hepatitis had its onset in or is etiologically-related to the Veteran's active service?  The examiner should specifically consider and discuss the Veteran's contentions regarding the Veteran's reported in-service risk factor of use of vaccination air guns as well as the medical evidence of records that shows he has a history of cocaine dependence.  The reviewer should also consider other identified major risk factors for the hepatitis C virus. See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004). 

c).  Is it at least as likely as not (50 percent or more probability) that the current diagnosed chronic liver disorder had its onset in or is etiologically-related to the Veteran's active service, or is proximately caused or aggravated to his hepatitis C or a service-connected disability, to include treatment with pain medication.  

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion, he or she shall provide a complete explanation stating why this is so.  

4. After completion of the above, readjudicate the Veteran's claims with application of all appropriate laws and regulations and consideration of the additional information since the April 2006 and April 2007 SOCs.  If the claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


